Citation Nr: 1313729	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  03-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that in March 2011, the Board granted the Veteran's claim for service connection for dizziness.  The RO assigned an initial 10 percent disability rating for the Veteran's dizziness disability, effective January 31, 2003, in an April 2011 rating decision.  In correspondence received by VA in May 2011, the Veteran expressed disagreement with the initial 10 percent rating.  The claim was remanded for the issuance of a statement of the case.  A statement of the case was issued in October 2010 and the Veteran was notified that to complete the appeal, he must file a formal appeal.  A VA Form 9 was enclosed with the notice.  The Veteran did not respond within 60 days from the date of the letter.  As the Veteran did not complete a substantive appeal, the issue of entitlement to a higher initial rating for dizziness is not before the Board.

The Veteran filed a service connection claim for right shoulder, arm and hand weakness in December 2006.  See the Veteran's representative's December 2006 letter to the RO.  The Board has referred these issues to the RO for initial adjudication three times.  See June 2009 and March 2011 decisions and July 2012 remand.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that prior to adjudication of this issue, further evidentiary development is necessary.  Specifically, a VA examination is necessary to clarify the effect if any, that the Veteran's service-connected disabilities have on his employability and the Board must obtain clarification from the Veteran regarding his employment history.

The Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  The Court has stated that, in order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for TDIU, the Board may not reject the veteran's claim without producing evidence, as distinguished from mere conjecture.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.

Here, service connection has been granted for residuals of a cervical injury, degenerative disc disease, evaluated as 20 percent disabling, for headaches associated with residuals of a cervical injury, degenerative disc disease, evaluated as 10 percent disabling, dizziness, evaluated as 10 percent disabling, acne vulgaris, evaluated as noncompensable, and cataract, aging macular degeneration, ocular hypertension, fundus drusen, pinguecula, macular pucker and left eye old retinal tear, healed, associated with headaches, evaluated as noncompensable.  The Veteran's total combined service-connected evaluation is 40 percent.  As such, he does not meet the criteria for consideration of entitlement to a TDIU on a schedular basis because his total assigned disability rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, VA must determine whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, combine to preclude him from engaging in substantially gainful employment (work that is more than marginal).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Although the Veteran has had several VA examinations evaluating his service-connected disabilities, the VA examinations did not directly address whether he is unemployable as a result of the service-connected disabilities.  The medical evidence of record indicates the Veteran's service-connected disabilities may affect his employability.  In a September 2009 letter, Dr. R.M. M.D., stated that the Veteran had many physical problems as a result of his neck injury which reduced his ability to work.  In an October 2009 letter, Dr. T.B.K., D.C., stated that the Veteran's dizziness, vision problems, neck pain, headaches, and loss of cervical range of motion kept him from functioning normally throughout the day.  Dr. T.B.K. stated that the Veteran's daily activities are difficult and cumbersome due to his injury.  A September 2010 VA examination report reflects that the "Veteran's current symptoms seem to be disabling, as he will have dizziness with associated symptoms of falling."  Additionally, VA has not obtained an opinion as to whether the Veteran's disabilities, when considered together but without consideration of any non-service-connected disabilities, rendered him unable to seek or maintain gainful employment.  

Accordingly, upon review of the record, the Board finds that a medical examination and opinion are needed to decide the claim for TDIU.  Thus, on remand the Veteran's file must be provided to a qualified VA medical professional who must conduct a thorough review of the medical evidence, examine the Veteran, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities, when considered together and without consideration of his age or any non-service-connected disabilities, have combined to make him unemployable at any time during the appellate period.  38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's service-connected medical conditions as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record. 38 U.S.C.A. § 5103A.  Upon review of the VA examination, the AOJ must consider whether referral to the Director of the Compensation and Pension Service for consideration of a TDIU on an extra-schedular basis is warranted in the Veteran's case under 38 C.F.R. § 4.16(b).

The Board also notes that further clarification is necessary regarding the Veteran's employment history.  In an August 2012 statement, the Veteran stated that he had lost his part-time 10 hours/week job.  In an October 2009 statement, the Veteran had reported that the city of St. George, Utah, had given him a part time job because of his disability.  He indicated that the job was 8 to 10 hours a week.  He reported that he had not had a full time job since his injury forced him to quit in June of 1996.  Information regarding the Veteran's part-time job and the reason why he lost the job would be relevant to the Veteran's claim.  Thus, the Veteran should be asked to provide additional information regarding his work history and his most recent job.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide information regarding his part-time employment, to include authorization, if necessary, to enable VA to obtain any additional pertinent evidence not currently of record.   Specifically request that the Veteran provide sufficient identifying information for his former employers, to include the city of St. George, in order for VA to mail the identified former employer a Request for Employment Information (VA Form 21-4192).


2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination on his TDIU claim.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  The examination report must include a discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected residuals of a cervical spine disability, headaches, dizziness, acne vulgaris and eye disabilities, alone or together preclude substantially gainful employment.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  After completion of the above, the AOJ must review the VA examination and consider whether referral to the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extra-schedular basis is warranted.  See 38 C.F.R. § 3.321 (2012).  If the AOJ concludes that no such referral is warranted, an explanation of that decision must be provided.

4.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



